STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0296
VERSUS

LOUIS EDWARD BETHLEY, JR. JUNE 6, 2022
In Re: Louis Edward Bethley, Jr., applying for supervisory

writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 10-14-0658.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED AS MOOT. The records of the East Baton Rouge
Parish Clerk of Court’s Office reflect that the district court
acted on relator’s application for postconviction relief on
January 14, 2022. According to the clerk’s records, the
district court’s ruling was filed on January 18, 2022.
Relator may obtain from the district court a copy of the court’s
ruling on his motion. If relator wishes to obtain a copy of the
district court’s January 14, 2022, ruling, he should first file
a motion for production of document in the district court
requesting the ruling.

PMc

MRT

COURT OF APPEAL, FIRST CIRCUIT

ASnl

DEPUTY CLERK OF COURT
FOR THE COURT